                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

YADIRA HURST,

              Plaintiff,

       vs.                                                Civ. No. 19-540 RB/SCY

DEPARTMENT of VETERANS
AFFAIRS,

              Defendant.

                      ORDER ADOPTING JOINT STATUS REPORT
                        AND PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on November 14, 2019 the Court reviewed the

attorneys’ Joint Status Report and Provisional Discovery Plan (Doc. 12), filed on November 4,

2019 and adopted it as modified by the dates and discovery parameters provided in the Court’s

Scheduling Order filed concurrently with this Order.




                                                   ___________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
